Citation Nr: 0601153	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected bilateral hearing loss, for the period from 
January 28, 2002, to June 30, 2005.

3.  Entitlement to a rating in excess of 50 percent for 
service-connected bilateral hearing loss, from July 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by hypervigilance, constricted 
affect, occasional panic attacks, full orientation, logical 
thought process, intact judgment, good insight, no 
hallucinations, no suicidal or homicidal ideations or plans, 
good impulse control, normal remote memory, and mildly 
impaired recent and immediate memory.  

2.  For the period January 28, 2002, to June 30, 2005, the 
veteran's bilateral hearing loss was manifested by Level VII 
hearing acuity, bilaterally.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by Level VIII hearing acuity, 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for service-connected bilateral hearing loss, for the period 
from January 28, 2002, to June 30, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 (2005).

3.  The criteria for an evaluation in excess of 50 percent 
for service-connected bilateral hearing loss from July 1, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
February 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for a VA 
examination, and one was accorded him in April 2003.  Fee-
based examinations were also conducted in July 2002 and July 
2005.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Evaluation: PTSD

In July 2002, at a VA examination the veteran reported a 
history of PTSD, and that he currently experienced insomnia, 
depression, and irritability, all of which were controlled by 
prescription medications.  He also reported a history of 
psychiatric treatment for 15 years, ending in 1990.  Mental 
status examination found an appropriate affect and mood.  

Also in July 2002, a VA PTSD examination was conducted.  The 
veteran reported anxiety, depressed mood, social isolation, 
and irritability.  He experienced insomnia, but once he was 
able to fall asleep, he awoke in a cold sweat.  He also 
reported flashbacks, intrusive thoughts, and claustrophobia, 
and noted that he avoided movies and television programs with 
combat themes.  He stated that he had no close friends, was 
easily angered, and experienced memory loss and difficulty 
concentrating.  Mental status examination found the veteran 
to be neat and clean, with appropriate clothing.  He was 
alert and fully oriented, with intact memory, relevant and 
coherent speech, fair to good eye contact, appropriate 
affect, and no current suicidal or homicidal ideations.  
There was no evidence of auditory or visual hallucinations, 
delusions, or paranoid ideations.  Thought processes were 
goal-directed, and concentration and judgment were both good.  
The examiner found that the veteran's reported history and 
presenting symptoms were consistent with, and met the 
criteria for, a PTSD diagnosis.  It was concluded that the 
veteran's 
post-trauma responses were due to his time in combat in 
Vietnam.  The examiner noted that the veteran's symptoms 
interfered significantly with his current daily functioning.  
The stated Global Assessment Functioning (GAF) score was 56.

In May 2003, a VA mental health consultation was conducted.  
The veteran reported feeling "fine" and that he had no 
complaints.  The mental status examination found the veteran 
to be stable.  The impression was PTSD.  The recommendation 
was to followup with the veteran's primary care provider.

In September 2004, a hearing was conducted before the Board.  
The veteran indicated that he had worked for 35 years for the 
electric company.  He reported experiencing stressful 
situations at work which made him defensive, and he would 
then isolate himself in his office.  He noted that he 
increasingly experienced crying spells, sometimes for no 
reason, sometimes in response to movies and television 
programs.  He also noted that he experienced insomnia, but 
when he did fall asleep, he had nightmares, but could not 
remember their content.  He stated that his short-term memory 
was impaired, but not his long-term memory.  Additionally, he 
stated that he had given up hunting on return from Vietnam 
because the gunshot noise caused a paranoid reaction; these 
reactions also occurred when a car backfired, or when a 
balloon popped.  He also experienced panic attacks, and 
feelings of being overwhelmed.  

In July 2005, a VA PTSD examination was conducted.  The 
veteran reported that he could no longer hunt due to his 
reaction to gunfire, and experienced emotional disturbance 
after watching a combat-themed movie.  He stated that other 
than his immediate family, he had a very isolated social 
life.  The examiner noted that the veteran had recently begun 
taking Trazodone and Ambien, and that this had allowed him to 
sleep between 4 and 5 hours, an increase from the 2 to 3 
hours he was previously able to sleep.  The medications also 
decreased his panic attacks and flashbacks.  The examiner 
noted that the veteran displayed hypervigilance, and an 
exaggerated startle response, which was exacerbated by his 
hearing loss.  Mental status examination revealed constricted 
affect; anxious, agitated, and depressed mood; short 
attention span; full orientation; logical thought process, 
with ruminations but with no delusions; intact judgment, 
above-average intelligence, good insight, and no 
hallucinations.  There were no suicidal or homicidal 
ideations or plans.  There was good impulse control; normal 
remote memory; and mildly impaired recent and immediate 
memory.  The diagnosis was chronic, early onset, moderate 
PTSD.  The stated GAF score was 54.  It was noted that this 
score was pharmacology dependent (the veteran was doing as 
well as he was because of the combined effects of the 
psychiatric medication), and without the medications, the GAF 
would likely be below 50.  

The applicable rating schedule for evaluating PTSD is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Schedule provides that a 50 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The objective evidence does not demonstrate that the veteran 
currently has homicidal or suicidal ideations, engages in 
obsessional rituals which interfere with routine activities, 
or displays any form of abnormal speech.  Although he stated 
that he had experienced occasional panic attacks, they were 
less frequent with his new regimen of prescription 
medications; at no time did he display near-continuous panic 
or depression.  On examination, he was not found to have 
impaired impulse control, spatial disorientation, or to 
neglect his personal appearance or hygiene.  Although he 
experienced stressful situations at work, he had maintained 
employment with the same company for over 35 years.  Finally, 
although he stated that he did not have many close friends, 
he did state that he has a good relationship with his wife 
and his stepchildren.  As such, after a thorough review, 
there is no medical evidence of record that would support a 
rating in excess of 50 percent disabling for PTSD.  

Increased Evaluations: Bilateral Hearing Loss

In July 2002, a fee-based audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
95
95
LEFT
15
15
70
105
105

The report stated an average puretone decibel loss of 70 
decibels in the right ear and 73.75 decibels in the left ear.  
The word recognition percentage was 76 percent in the right 
ear, and 68 percent in the left ear.  At that time, the 
veteran reported both inservice noise exposure, and 
postservice occupational and recreational noise exposure.  
The examiner found that the veteran had moderate to profound 
sensorineural hearing loss above 1000 Hertz in the right ear, 
and mild to profound sensorineural hearing loss above 1000 
Hertz in the left ear.  Word recognition scores were fair for 
the right ear, and poor for the left ear.  The examiner 
concluded that it was likely that the veteran's hearing loss 
was related to his military service, and that the clinical 
results were consistent with exposure to acoustic trauma.

At his September 2004 hearing before the Board, the veteran 
submitted results from an April 2004 private hearing 
evaluation.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
75
90
85
LEFT
15
15
70
95
95

No puretone decibel averages or word recognition percentage 
scores were stated.  However, it was noted that the veteran 
was urged to use hearing protection devices during work 
activity.  During the September 2004 hearing, the veteran 
reported that he had the most difficulty with high frequency 
sounds.  He reported trouble understanding children's voices, 
women's voices, and accented English.  He also reported his 
wife's observation that the veteran was beginning to have a 
speech defect, in that he was mumbling.  He noted that he 
relied on closed-captioning for assistance with movies and 
television, and that he had to turn up the volume on the 
television and radio to understand words properly.

In July 2005, a fee-based audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
95
95
LEFT
15
15
70
105
105

The report stated an average puretone decibel loss of 73.75 
decibels, bilaterally, and the word recognition percentage 
was 64 percent, bilaterally.  At that time, the veteran 
reported both inservice noise exposure, and postservice 
occupational and recreational noise exposure.  The examiner 
found that the veteran had mild to profound sensorineural 
hearing loss above 500 Hertz in the right ear, and mild to 
profound sensorineural hearing loss above 1000 Hertz in the 
left ear.  The examiner recommended new bilateral hearing 
aids, use of hearing protection devices around noise, and 
continued audiograms as needed.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from level I to 
level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  Here, the puretone threshold averages, as 
stated in all of the audiological evaluations of record that 
are considered probative for VA rating purposes, satisfy the 
regulatory requirements of 38 C.F.R. § 4.86(b) for a pattern 
of exceptional hearing impairment in both the right and the 
left ear.  Therefore, 38 C.F.R. § 4.86 applies.

The weight of the medical evidence of record does not support 
an evaluation in excess of 40 percent disabling for service-
connected bilateral hearing loss for the period January 28, 
2002 to June 30, 2005.  The clinical findings for the period 
in question from the audiological evaluations of record that 
comply with the criteria set forth in 38 C.F.R. § 4.85(a) 
show a level VI hearing acuity, bilaterally.  See 38 C.F.R. 
§ 4.85, Table VI.  However, because 38 C.F.R. § 4.86(b) 
applies, these numerals are elevated to the next higher 
numeral, level VII, bilaterally.  Using Table VII, the 
numeric designations of level VII hearing acuity in both the 
right ear and the left ear translate to a 40 percent 
disabling evaluation for hearing impairment.  38 C.F.R. 
§ 4.85(h), Diagnostic Code 6100.  As no medical evidence of 
record showing that the veteran's service-connected hearing 
loss is of a greater level prior to the July 1, 2005, VA 
examination, an evaluation in excess of 40 percent disabling, 
for service-connected bilateral hearing loss, for the period 
January 28, 2002 to June 30, 2005, is not warranted.  

Further, the medical evidence of record does not support an 
increased evaluation for service-connected bilateral hearing 
loss in excess of 50 percent disabling from July 1, 2005.  
The July 2005 VA examination showed a level VII hearing 
acuity in the right ear, and a level VII hearing acuity in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, 
because 38 C.F.R. § 4.86(b) applies, these numerals are 
elevated to the next higher numeral, level VIII, bilaterally.  
Using Table VII, the numeric designations of level VIII 
hearing acuity in the right ear, and level VIII hearing 
acuity in the left ear, translate to a 50 percent disabling 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100.  Although the veteran contends that his 
service-connected bilateral hearing loss is severe, and 
therefore warrants a higher evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Accordingly, increased evaluations for the issues on appeal 
are not warranted.  In reaching these decisions, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation in excess of 50 percent disabling for service-
connected PTSD is denied.

An evaluation in excess of 40 percent disabling for service-
connected bilateral hearing loss, for the period from January 
28, 2002 to June 30, 2005, is denied.

An evaluation in excess of 50 percent disabling for service-
connected bilateral hearing loss is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


